The entire record in this case has had our attentive consideration. The several conflicts in the evidence presented a jury question, and the court therefore properly refused the affirmative charge requested by defendant.
There was evidence as to the confession of this defendant. The corpus delicti had been fully proven, and a proper predicate had been laid for the admission of the confession, and the court committed no error in allowing the alleged confession in evidence. Appellant's *Page 563 
insistence in this connection cannot be sustained. The admissibility of a confession is a question for the court. The weight and credibility of the evidence bearing thereon is for the jury.
There was no error in allowing the state to show that the officers searched the home of defendant and found whisky in his home, even though they had no search warrant. Clements v. State, 19 Ala. App. 177, 95 So. 831. Banks v. State, 18 Ala. App. 376
(7th headnote), 93 So. 293, 24 A.L.R. 1359.
It is next insisted that the court erred in refusing to permit the defendant to show that the officers destroyed the whisky found by them at the still and at the home of the defendant without any order of the court to so destroy it. There is no merit in this insistence. The statute expressly provides that all appliances which have been used, or are used, or ready to be used, for the purpose of distilling or manufacturing prohibited liquors or beverages are contraband, and no person, firm, or corporation, or association of persons, shall have any property rights in or to the same, and it is the duty of the officers to at once summarily destroy and render such appliances useless for service. The same statute makes it the duty of the officers to also summarily destroy any liquor or liquids, the product of a distillery or plant for the making of prohibited liquor. Section 4775, Code 1923. It was immaterial, so far as the issues involved upon this trial, what disposition the officers made of the mule and wagon, syrup, etc. There was no error in the court's refusing to allow defendant to pursue this line of inquiry.
The state offered evidence of an incriminatory statement alleged to have been made by this defendant's wife. If such statement was made in the presence and hearing of defendant, it was admissible; if not so made, it was not admissible. Allen v. State, 20 Ala. App. 467, 103 So. 712. From the state of this record it is difficult to ascertain whether the alleged incriminatory statement by the wife was uttered in his presence and hearing or not, but we note that through an abundance of caution the court granted defendant's motion to exclude the statement. Having thus ruled with the defendant upon this question, he cannot complain as to this ruling.
The measure of proof in a criminal case necessary to a conviction is beyond a reasonable doubt, and not to the reasonable satisfaction of the jury. Charge 1 was therefore properly refused. Moreover, the court in its oral charge fully covered the principles of law attempted to be stated in said charge.
Refused charge 2 is not the law. The law requires that the false swearing of a witness must be willful in order to justify the jury in discarding the testimony of a witness.
Refused charges 3, 4, and 5 are the affirmative charges. They were properly refused, for the evidence in this case was in conflict, thereby making a question for the determination of the jury.
We are of the opinion that this defendant was accorded a fair trial, free from injurious error. The motion for a new trial presents no question not adjudicated upon the main trial. The motion was properly overruled.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.